OPINION — AG — (1) IN ORDER TO FILE AS A CANDIDATE FOR THE OFFICE OF COUNTY COMMISSIONER IN A REGULAR OR SPECIAL ELECTION, THE CANDIDATE MUST HAVE BEEN A QUALIFIED REGISTERED ELECTOR IN THE COUNTY COMMISSIONER'S DISTRICT FOR AT LEAST SIX MONTHS IMMEDIATELY PRECEDING THE FIRST DAY OF THE FILING PERIOD FOR SUCH OFFICE. (2) THE SIX MONTH PARTY AFFILIATION REQUIREMENT IMPOSED BY 19 O.S. 1975 Supp., 131.1 [19-131.1] ON CANDIDATES FOR COUNTY OFFICES IS UNCONSTITUTIONAL AS VIOLATIVE OF THE EQUAL PROTECTION CLAUSE OF THE FOURTEENTH AMENDMENT. (COUNTY COMMISSIONER QUALIFICATIONS, ELECTIONS) CITE: 14 O.S. 1973 Supp., 80 [14-80], 14 O.S. 1973 Supp., 108 [14-108] [14-108], 19 O.S. 1974 Supp., 131 [19-131](C) (BRENT S. HAYNIE)